DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 4, 2021 is acknowledged.  Claims 3, 4, 7-9, 11-13, 15, 17, 19, 21, 23, 25, 27, 29, 31, and 61-63 are pending in the application.  Claims 1, 2, 5, 6, 10, 14, 16, 18, 20, 22, 24, 26, 28, 30, and 32-60 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.

Claim Objections
Claim 17 is objected to because of the following informalities: 
 In claim 17 at line 1 after “of” and before “3”, it is suggested to remove the “s” in “claims”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 7-9, 11-13, 15, 17, 19, 21, 23, 25, 27, 29, 31, and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 3 recites “a source of fluoride in an amount effective to prove in the range of about 6 mg and 11 mg of bioavailable fluoride” at lines 1-2.  However, no support for a range of about 6 mg to 11 mg of bioavailable fluoride is provided in the originally filed claims or specification.  See the originally filed claim set of 11/14/2017:  claim 1 and the recitation of “a source of fluoride in an amount effective to provide at least about 3 mg of bioavailable fluoride”, claim 2 and the recitation of “the source of fluoride is in an amount effective to provide between about 3 mg and 5 mg of bioavailable fluoride”, and claim 3 and the recitation of “the amount effective comprises 
The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 7-9, 11-13, 15, 17, 19, 21, 23, 25, 27, 29, 31, and 61-63  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 3 and 61 recite “an amount of calcium that is less than 1% of the total weight of the prenatal dietary supplement” at lines 3 and 2-3, respectively.  Since this open-ended range can be interpreted to include no calcium as a lower limit, it is unclear if a quantity of calcium is required in the claimed supplement due to the recitation of “comprising …an amount”.  Therefore, the scope of the claim is indefinite.  See MPEP 2173.05(c).
SEE ALSO claim 13- “further comprising between about 0 mg and about 2000 mg of vitamin C”, claim 15- further comprising between about 0 mg and 100 mg of vitamin B1, claim 17- further comprising between about 0 mg and 60 mg of vitamin B2, claim 19- further comprising between about 0 mg and 35 mg of vitamin B3, claim 21-further comprising between about 0 mg and 50 mg of vitamin B6, claim 23- further comprising between about 0 mg and 1 mg of folic acid, claim 25- further comprising between about 0 µg and 150 µg of vitamin B12, claim 27- further comprising between about 0 mg and 100 mg of vitamin B5, claim 29- further comprising between about 0 mg and 69 mg of magnesium sulfate, and claim 31-further comprising between about 0 mg and 40 mg of zinc.  These claims depend upon claim 3, and it is uncertain whether the claimed vitamins and minerals are optional (0 mg/µg) or required (“further comprising”) components of the supplement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 11-13, 15, 17, 19, 21, 23, 25, 27, 29, 31, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Margossian FR 2857826 (hereinafter “Margossian”) (refer to the corresponding machine translation).
Evidence is provided by Ajibola et al., “Nutraceutical values of natural honey and its contribution to human health and wealth” (hereinafter “Ajibola”).  Ajibola is merely used to show the nutritional profile of honey.  
With respect to claims 3 and 4, Margossian teaches providing a nutritional supplement to pregnant women containing one or more fluorides.  The nutritional supplement may be prepared by dispersing the one or more fluorides in a food preparation, and the fluoride content in the preparations varies from 1 to 10 mg.  The supplement containing fluoride(s) may be in the form of dietary vehicle such as capsules or food vehicle (solid and liquid food products).  In some embodiments, the reference is silent with respect to the presence of calcium in the nutritional supplement (e.g., capsules, sugar syrup, glucose syrup, and xylitol candies), and these supplements are interpreted as not containing any calcium.  Other embodiments (e.g., milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, honey, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc.) are well understood to typically comprise quantities of calcium that overlap the claimed range of less than 1% of the nutritional supplement (Abstract; P1, 1st-3rd paragraphs; P2, 6th paragraph; P2, bottom – P3, top; P3, 2nd, 3rd , and 7th paragraphs; P4, 3rd and 7th paragraph; and P5, 2nd and 4th-7th paragraphs).  As evidenced by Ajibola, honey contains 3 to 31 mg of 
The range as taught by Margossian overlaps the presently claimed range of about 6 mg to 11 mg (claim 3) and encompasses the claimed quantity of about 6.6 mg (claim 4).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claims 11 and 12, Margossian teaches the one or more fluorides are preferably sodium fluoride, tin fluoride (stannous fluoride), and/or fluorophosphonates (monofluorophosphate) (P3, 2nd and 4th paragraphs).
With respect to claims 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, and 63, Margossian teaches the supplement containing fluoride(s) may be in the form of dietary vehicle such as capsules or food vehicle (solid and liquid food products).  In some embodiments, the reference is silent with respect to the presence of calcium (claim 63), vitamin C (claim 13), vitamin B1 (claim 15), vitamin B2 (claim 17), vitamin B3 (claim 19), vitamin B6 (claim 21), folic acid (claim 23), vitamin B12 (claim 25), vitamin B5 (claim 27), magnesium sulfate (claim 29), and zinc (claim 31) in the nutritional supplement (e.g., capsules, sugar syrup, glucose syrup, and xylitol candies), and these supplements are interpreted as not containing any calcium, vitamin C, vitamin B1, vitamin B2, vitamin B3, vitamin B6, folic acid, vitamin B12, vitamin B5, magnesium sulfate, or zinc in the nutritional supplement.  Other embodiments (e.g., honey) are well understood in the art to typically comprise vitamins and minerals (Abstract; P1, 1st-3rd paragraphs; P2, 6th paragraph; P2, bottom – nd, 3rd, and 7th paragraphs; P4, 3rd and 7th paragraph; and P5, 2nd and 4th-6th paragraphs).  As evidenced by Ajibola, honey contains 2.2 -2.5 mg of vitamin C (ascorbic acid, claim 13), 0-0.01 mg of vitamin B1 (thiamine, claim 15), 0.01-0.02 mg of vitamin B2 (riboflavin, claim 17), 0.10 – 0.20 of vitamin B3 (niacin, claim 19), 0.01-0.32 of vitamin B6 (pyridoxine, claim 21), 0.002-0.01 of folic acid (claim 23), 0.02 – 0.11 mg of vitamin B5 (pantothenic acid, claim 27), and 0.05 – 2 mg of zinc (claim 31) in the nutritional supplement (Table 2, P2).
Regarding claims 61 and 62, Margossian teaches providing a nutritional supplement to pregnant women containing one or more fluorides.  The supplement containing fluoride(s) may be in the form of dietary vehicle such as capsules or food vehicle (solid and liquid food products).  In some embodiments, the reference is silent with respect to the presence of calcium in the nutritional supplement (e.g., capsules, sugar syrup, glucose syrup, and xylitol candies), and these supplements are interpreted as not containing any calcium (claims 61 and 62).  Other embodiments (e.g., milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, honey, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc.) are well understood to typically comprise quantities of calcium that overlap the claimed range of less than 1% of the nutritional supplement (claim 61) (Abstract; P1, 1st-3rd paragraphs; P2, 6th paragraph; P2, bottom – P3, top; P3, 2nd, 3rd, and 7th paragraphs; P4, 3rd and 7th paragraph; and P5, 2nd and 4th-7th paragraphs).  As evidenced by Ajibola
Margossian also teaches the fluoride content in the preparations varies from 1 to 10 mg to provide 0.5 mg to 2.5 mg to the pregnant woman.  The nutritional supplements may be prepared by dispersing fluoride(s) in a food preparation, and the fluoride concentration may be adjusted in order to administer effective doses of fluoride to pregnant women which will provide the fetus with fluoride ions through transplacental passage (P2, 1st paragraph; P3, 5th paragraph; P4, 3rd and 4th paragraphs; and P5, 7th paragraph). Thus, the quantities disclosed in Margossian overlap the claimed range of at least about 3 mg.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).

Claims 3, 4, 7-9, 11-13, 15, 17, 19, 21, 23, 25, 27, 29, 31, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Margossian FR 2857826 (hereinafter “Margossian”) (refer to the corresponding machine translation) in view of Roberts et al. WO 2009151457 (hereinafter “Roberts”).
With respect to claims 3 and 4, Margossian teaches providing a nutritional supplement to pregnant women containing one or more fluorides.  The nutritional supplement may be prepared by dispersing the one or more fluorides in a food preparation, and the fluoride content in the preparations varies from 1 to 10 mg.  The supplement containing fluoride(s) may be in the form of dietary vehicle such as st-3rd paragraphs; P2, 6th paragraph; P2, bottom – P3, top; P3, 2nd, 3rd, and 7th paragraphs; P4, 3rd and 7th paragraph; and P5, 2nd and 4th-7th paragraphs).
The range as taught by Margossian overlaps the presently claimed range of about 6 mg to 11 mg (claim 3) and encompasses the claimed quantity of about 6.6 mg (claim 4).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
In some embodiments of Margossian, the nutritional supplement (e.g., milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, honey, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc.) is well understood to comprise quantities of calcium (P2, bottom – P3, top; P3, 2nd, 3rd , and 7th paragraphs; P4, 7th paragraph; and P5, 2nd and 4th-7th paragraphs).
However, Margossian does not expressly disclose the nutritional supplement comprises an amount of calcium that is less than 1%.
Roberts teaches preparing nutritional preparations (foods, dietary supplements, etc.) for a woman during all stages of pregnancy optionally comprising from about 20 mg to about 500 mg of calcium (Abstract; P5, L16-25; P5, L26-P6, L23; P12, L18-22; P15, L14-24; P18, L24-P19, L10; and P19, L23-30).
Based upon the fact that Roberts and Margossian similarly teach nutritional preparations for pregnant women, Roberts discloses the compositions are useful for the Margossian teaches the preparation may be 100 g and the nutritional supplement may be in the form of milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc. (P2, 4th paragraph; P3, 7th paragraph; P5, 2nd and 4th – 7th paragraphs) which typically comprise quantities of calcium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges including the instantly claimed calcium content from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding claims 7-9 and 63, Margossian in view of Roberts, as discussed above, teaches the nutritional supplement comprises calcium, and Roberts teaches the calcium may be in the form of calcium pantothenate (calcium complexed to vitamin B5) (P12, L18-28; and  P15, L14-24).
With respect to claims 11 and 12, Margossian teaches the one or more fluorides are preferably sodium fluoride, tin fluoride (stannous fluoride), and/or fluorophosphonates (monofluorophosphate) (P3, 2nd and 4th
Regarding claims 13, 15, 17, 19, 21, 23, 25, 27, 29, and 31, Margossian does not expressly disclose the nutritional supplement comprises vitamin C (claim 13), vitamin B1 (claim 15), vitamin B2 (claim 17), vitamin B3 (claim 19), vitamin B6 (claim 21), folic acid (claim 23), vitamin B12 (claim 25), vitamin B5 (claim 27), magnesium sulfate (claim 29), and zinc (claim 31) in some embodiments.
Roberts teaches preparing formulations and foodstuff preparations for a woman during all stages of pregnancy comprising from about 50 µg to approximately 1 mg of folic acid (claim 23) ( P7, L17-29) and optionally including from about 1 mg to about 50 mg of pantothenic acid (vitamin B5, claim 27) (P15, L14-24), from about 5 mg to about 100 mg of zinc (claim 31) (P11, L32-P12, L6), from about 5 mg to about 100 mg of magnesium sulfate (claim 29) ( P12, L7-17), from about 0.5 mg to about 50 mg of vitamin B1 (claim 15) (P12, L29-P13, L7), from about 0.5 mg to about 50 mg of vitamin B2 (claim 17) (P13, L8-17), from about 0.1 mg to about 50 mg of vitamin B6 (claim 21) (P13, L18-27), from about 1 µg to about 250 µg of vitamin B12 (claim 25) (P13, L28-P14, L6), from about 10 mg to about 2000 mg of vitamin C (claim 13) (P14, L27-P15, L4), and from about 1 mg to about 30 mg of niacinamide (vitamin B3, claim 19) (P15, L25-P16, L2) (Abstract; P5, L16-25; P5, L26-P6, L23; P7, L17-29; P11, L32-P12, L6; P12, L7-17; P12, L29-P14, L6; P14, L27-P15, L4; P15, L14-24; P18, L24-P19, L10; and P19, L23-30).
Based upon the fact that Roberts and Margossian similarly teach preparations for pregnant women, Roberts discloses the compositions are useful for the nutritional and physiological well-being of the mother and fetus during all stages of pregnancy (Abstract; P1, L3-8; P3, L26-32; and P6, L12-17), and Margossian teaches the th paragraph; P3, 7th paragraph; P5, 2nd and 4th – 7th paragraphs), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Roberts, to select the claimed vitamins and minerals, as desired, based in their suitability for their intended purposes with the expectation of successfully a desirable nutritional supplement suitable for pregnant women.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless 

Regarding claims 61 and 62, Margossian teaches providing a nutritional supplement to pregnant women containing one or more fluorides.  The supplement containing fluoride(s) may be in the form of dietary vehicle such as capsules or food vehicle (solid and liquid food products) (Abstract; P1, 1st-3rd paragraphs; P2, 6th paragraphs; P2, bottom – P3, top; P3, 2nd and 3rd paragraphs; P4, 3rd and 7th paragraph; and P5, 4th-7th paragraphs).  
Margossian also teaches the fluoride content in the preparations varies from 1 to 10 mg to provide 0.5 mg to 2.5 mg to the pregnant woman and the fluoride concentration may be adjusted in order to administer effective doses of fluoride to pregnant women which will provide the fetus with fluoride ions through transplacental passage (P2, 1st paragraph; P3, 5th paragraph; P4, 3rd and 4th paragraphs; and P5, 7th paragraph).  Thus, the quantities of fluoride taught in Margossian overlap the claimed range of at least about 3 mg.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
In some embodiments of Margossian, the nutritional supplement (e.g., milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, honey, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc.) is well understood to comprise quantities of calcium (P2, bottom – P3, top; P3, 2nd, 3rd, and 7th paragraphs; P4, 7th paragraph; and P5, 2nd and 4th-7th paragraphs).
However, Margossian does not expressly disclose the nutritional supplement comprises an amount of calcium that is less than 1%.
Roberts teaches preparing nutritional preparations (foods, dietary supplements, etc.) for a woman during all stages of pregnancy optionally comprising from about 20 mg to about 500 mg of calcium (Abstract; P5, L16-25; P5, L26-P6, L23; P12, L18-22; P15, L14-24; P18, L24-P19, L10; and P19, L23-30).
Based upon the fact that Roberts and Margossian similarly teach nutritional preparations for pregnant women, Roberts discloses the compositions are useful for the nutritional and physiological well-being of the mother and fetus during all stages of pregnancy (Abstract; P1, L3-8; P3, L26-32; and P6, L12-17), and Margossian teaches the preparation may be 100 g and the nutritional supplement may be in the form of milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc. (P2, 4th paragraph; P3, 7th paragraph; P5, 2nd and 4th – 7th paragraphs) which typically comprise quantities of calcium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
With respect to claim 62, Margossian in view of Roberts, as discussed above, teaches the nutritional supplement comprises calcium, and Roberts teaches the calcium may be in the form of calcium pantothenate (calcium complexed to vitamin B5) (P12, L18-28; and  P15, L14-24).

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered, but they are unpersuasive. 
Applicant argues the claimed invention teaches a high dose-3 mg and 6-11 mg – of bioavailable fluoride in the prenatal supplements.  Thus, the present claims limit the amount of calcium to less than 1% of the total weight of the prenatal dietary supplement (P6-P7).
However, as discussed above, no support for a range of about 6 mg to 11 mg of bioavailable fluoride is provided in the originally filed claims or specification.  See the originally filed claim set of 11/14/2017 (claims 1-3) and the instant specification (P1, L22-28; P6, L17-25; and Examples 1 and 2 at P23-P25).  Additionally, it is unclear if a quantity of calcium is required in the claimed supplement due to the recitation of 
Applicant argues Margossian stresses that too much fluoride can lead to fluorosis and toxic overload.  Thus, Margossian teaches the administration of low dose of fluoride-a dose that is lower than that required in the presently claimed invention (6-11 mg; and 3 mg of bioavailable fluoride).  The teachings of Margossian (too much fluoride is dangerous; administer low doses to pregnant women) and the teachings of the present invention (touting the benefits of fluoride to pregnant women) are contradictory.  According to the teachings of the present application, and embodied in the presently claimed invention, calcium can limit the bioavailability of fluoride. Margossian fails to recognize this important point and teaches fluoride intake by infants through breastmilk.  However, the calcium in the milk would likely limit the bioavailability of what is already a low dose of fluoride.  Again, the teachings of Margossian are inapposite to the teachings of the claimed invention and do not-alone or in combination with Roberts-render obvious the claimed invention.  Roberts is silent on fluoride and does not remedy the deficiencies of Margossian. In re Levin deals with the general unpatentability of food recipes, which the Applicant is not claiming in claims 3 and 61. Rather, such claims are directed to a specific prenatal dietary supplement with particular limits on the amount of calcium so as not to interfere with the benefits of fluoride. Indeed, the specification makes clear the importance of fluoride and calcium in the claimed prenatal dietary supplement. More specifically, how the particular bioavailable dose of fluoride and the limited amount of calcium cooperate in such a way that the calcium does not reduce the bioavailability of fluoride. This fact is not recognized in the 
Examiner disagrees.  As discussed above, Margossian teaches providing a nutritional supplement to pregnant women containing one or more fluorides (Abstract).  While Margossian teaches the one or more fluorides may be dispersed in food preparations such as milk, the reference is not limited to this embodiment since Margossian also discloses the supplement containing fluoride(s) may be in the form of dietary vehicle such as capsules or food vehicle (solid and liquid food products) (Abstract; P1, 1st-3rd paragraphs; P2, 6th paragraph; P2, bottom – P3, top; P3, 2nd, 3rd, and 7th paragraphs; P4, 3rd and 7th paragraph; and P5, 4th-7th paragraphs).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Additionally, the fluoride contents taught by Margossian overlaps the presently claimed ranges since Margossian teaches the fluoride content in the preparations varies from 1 to 10 mg to provide 0.5 mg to 2.5 mg to the pregnant woman and the fluoride concentration may be adjusted in order to administer effective doses of fluoride to pregnant women which will provide the fetus with fluoride ions through transplacental  (P2, 1st paragraph; P3, 5th paragraph; P4, 3rd and 4th paragraphs; and P5, 7th paragraph), which overlaps the claimed range of at least about 3 mg.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
In some embodiments of Margossian, the reference is silent with respect to the presence of calcium in the nutritional supplement (e.g., capsules, sugar syrup, glucose syrup, and xylitol candies), and these supplements are interpreted as not containing any calcium.  Other embodiments (e.g., milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, honey, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc.) are well understood to typically comprise quantities of calcium that overlap the claimed range of less than 1% of the nutritional supplement (P2, bottom – P3, top; P3, 2nd, 3rd, and 7th paragraphs; P4, 7th paragraph; and P5, 2nd and 4th-7th paragraphs).  Although Margossian does not expressly disclose the calcium content is less than 1%, Roberts, as discussed above, is relied upon for this teaching (Abstract; P5, L16-25; P5, L26-P6, L23; P15, L14-24; P18, L24-P19, L10; and P19, L23-30).  Given that that Roberts and Margossian similarly teach nutritional preparations for pregnant women, Roberts discloses the compositions are useful for the nutritional and physiological well-being of the mother and fetus during all stages of pregnancy Margossian teaches the preparation may be 100 g and the nutritional supplement may be in the form of milk, herbal tea, thinned yogurt, milk products, cottage cheese, yogurts, fruit juices, gummy fruit preparations, lipid emulsions, water, sugar water, mineral water low in mineral ions, chocolate, fruit pastes, biscuits, macaroons, pralines, etc. (P2, 4th paragraph; P3, 7th paragraph; P5, 2nd and 4th – 7th paragraphs) which typically comprise quantities of calcium,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges including the instantly claimed calcium content from the ranges disclosed in the prior art references with the expectation of successfully preparing a nutritionally desirable supplement for pregnant women.  
Roberts does not disclose all the features of the presently claimed invention (e.g., fluoride).  However, Applicant is reminded that Roberts is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
It is also noted that the citation of In re Levin in the rejection above was merely used to support Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Roberts, to select the claimed vitamins and minerals (claims 13, 15, 17, 19, 21, 23, 25, 27, 29, and 31), as desired, based in their suitability for their intended purposes in the nutritional supplement of Margossian with the expectation of successfully a desirable nutritional supplement suitable for pregnant women. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793